               Case 2:20-cv-01041-JCC Document 28 Filed 07/29/21 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    PATTIJO DANIELS and GARY DANIELS, for CASE NO. C20-1041-JCC
      themselves and as parents of C.D., a minor,
10
                                                  MINUTE ORDER
11                          Plaintiffs,
             v.
12
      NORTHSHORE SCHOOL DISTRICT,
13
                             Defendant.
14

15
             The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
             This matter comes before the Court on Plaintiffs’ motion for extension of relief from a
18
     deadline (Dkt. No. 25.) Finding good cause, the motion is GRANTED. Defendant’s reply is due
19
     August 6, 2021 and the Clerk is DIRECTED to renote Docket Numbers 20 and 24 to August 6,
20
     2021.
21
             DATED this 29th day of July 2021.
22
                                                            Ravi Subramanian
23
                                                            Clerk of Court
24
                                                            s/Paula McNabb
25                                                          Deputy Clerk

26


     MINUTE ORDER
     C20-1041-JCC
     PAGE - 1
